STONE, J. pro tem.
This is a companion case to Standard Radio and Television Company v. The Chronicle Publishing Company, ante, p. 293 [6 Cal.Rptr. 246], 1 Civ. 18222. Defendants moved the court for a change of venue from Santa Clara County to the City and County of San Francisco. The motion was denied and defendants filed this appeal.
Since we have concluded in 1 Civ. 18222 that the state court does not have jurisdiction over the subject matter of the litigation, this appeal is now moot. It is therefore dismissed.
Kaufman, P. J., and Draper, J., concurred.
Appellants’ petition for a hearing by the Supreme Court was denied August 24, 1960.